DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 02/18/2022 have been entered.
Claims 1-12 are currently pending.
Claim 1 has been amended. 
Claim 11 has been withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the claim states the resistive layer can be amorphous ITO or polycrystalline ITO, when the resistive layer comprises ITO. However, Claim 1 recites that the 
Claim Rejections - 35 USC § 103
Claim 1-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP 08307088) in view of Ishino et al. (JP 05114813) and Ohno (US 2006/0003188).
Regarding Claims 1 and 5, Fuji teaches a radio wave, electromagnetic, absorber (Title) comprising a dielectric layer (Fig. 1, Item 2), a resistive layer, ITO layer, on one surface of the dielectric layer (Fig. 1, Item 1) and an electrically conductive layer on the other surface of the dielectric layer (Fig. 1, Item 3). Fuji teaches the dielectric can be a polymer film, which supports the resistive layer (Lines 393-419.   Fuji teaches the conductive layer can have a sheet resistance of 0.5 ohm per square or less (Line 281). Fuji teaches the resistive layer can have a sheet resistance of 327 to 427 ohm per square (Line 393). This overlaps the claimed range of 200 to 600 ohm per square and the sheet resistance of the conductive layer is lower than the sheet resistance of the resistive layer. 
Fuji does not specifically teach the thickness of the resistive layer. However, Ishino teaches a radio wave absorber comprising dielectric layer, a resistive layer and an electrically conductive layer (Fig. 3). Fuji teaches the resistive layer of ITO or tin oxide is suitable as the resistive layer and can have a thickness of less than 0.1 micron. Lines 54-56). This overlaps the claimed range of 15 to 500 nm. Thus, as Ishino teaches as suitable thickness for the resistive layer to operate as a radio wave absorber like Fuji, it would have been obvious to one with ordinary skill in the art to use the claimed thickness for the resistive layer of Fuji.
Ohno teaches ITO coatings on polymer substrates (Abstract; Claim 9 of Ohno), where ITO comprises 6% or less tin oxide and remainder mostly indium oxide to form a polycrystalline layer. (Paragraph 0023). This overlaps the claimed range of less than 13 wt%. Ohno teaches this composition of ITO have good physical properties and protects the polymer substrate from damage from annealing the ITO layer (Abstract). Thus, it would have been obvious to one with ordinary skill in the art to use the claimed ITO coating of Ohno to form the ITO layer of Fuji for improved physical properties and less damaged substrate.
Fuji does not specifically teach when the resistive layer is subjected to an immersion treatment in which the resistive layer is immersed in a 5 weight % aqueous solution of NaOH for 5 minutes, an absolute value of a difference between a sheet resistance of the resistive layer before the immersion treatment and a sheet resistance of the resistive layer after the immersion treatment is less than 100Ω per square. 
However, as Fuji, Ishino and Ohno teach the same composition and structure of the resistive layer as the claimed invention, then the combination taught by Fuji, Ishino and Ohno would inherently have the same physical properties, including the change in sheet resistance after NaOH treatment. 
Regarding Claim 2, Fuji teaches the resistive layer comprises tin oxide or indium oxide. (Lines 240-242).
Regarding Claim 3,
Regarding Claim 4, Fuji, Ishino and Ohno teach a resistive layer of the same composition and structure as the claimed invention; therefore, it would inherently have the same physical properties, including the specific resistance.  
Regarding Claim 6, Fuji teaches the resistive layer laminated on a polymer protective film at an opposite surface to a surface at which the resistive layer is in contact with the dielectric layer. (Line 253, 391, 418). 
Regarding Claim 8, Fuji teaches the dielectric can be PET, polycarbonate, or PMMA, which are all polymeric materials. (Lines 393-419).
Regarding Claim 9, Fuji teaches the conductive layer can have a sheet resistance of 0.5 ohm per square or less (Line 281). This overlaps the claimed range of 0.001 to 30 ohms per square. 
Regarding Claim 10, Fuji teaches the electrically conductive layer is copper alloy or aluminum alloy or aluminum. (Lines 267-274). 
Regarding Claim 12, Ohno teaches ITO coatings on polymer substrates (Abstract; Claim 9 of Ohno), where ITO comprises 6% or less tin oxide and remainder mostly indium oxide to form a polycrystalline layer, as discussed above. This overlaps the claimed range of 14 weight% of tin oxide. 

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Fuji, Ishino and Ohno as evidenced by PolymerDatabase (Dielectric Constants).
Regarding Claim 7, Fuji teaches the dielectric can be PET, polycarbonate or PMMA (Lines 393-419). These polymers have a relative permittivity of 3.4, 3.0, and 3.0, respectively, which fall within the claimed range of 1 to 10. 
Response to Arguments
Applicant’s arguments have been fully considered, but are found unpersuasive.
Applicant argues that the ITO Film of Ohno is not a inorganic film, rather than a polymer layer. This argument is found unpersuasive. Ohno teaches the underlayer is optional, “ underlayer … maybe be formed” (Paragraph 0070). Thus, Ohno does not require the a underlayer. The examples that teach the underlayer do not limit the broad disclosure. In addition, Fuji teaches the resistive layers is on the polymer dielectric and Ohno teaches the ITO layer is directly placed on a polymer. (Fig. 1). 
Applicant argues that Ohno cannot be combined with Fuji, as Ohno cannot achieve mechanical strength without the underlayer. This argument is found unpersuasive, as Ohno teaches the underlayer is optional, as discussed above. Ohno still states this leads to a ITO with great mechanical durability. (Abstract; Paragraph 0032). 
Applicant argues that Ohno does not teach improved chemical resistance. This argument is found unpersuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here, the improved mechanical durability is the desired motivation to combine. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Zhang/Primary Examiner, Art Unit 1781